            Case 5:21-cv-00205-HE Document 1 Filed 03/11/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

SEAN DOUGLAS BIRNIE,                                 )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )      Case No. CIV-21-205-HE
                                                     )
RICHARD S. GANZER;                                   )
SERVICE STEEL WAREHOUSE CO., L.P.;                   )
RYDER TRUCK RENTAL, INC.; and                        )
TRAVELERS INSURANCE CO.,                             )
                                                     )
       Defendants.                                   )

 DEFENDANT SERVICE STEEL WAREHOUSE CO., L.P.’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Service Steel Warehouse Co.,

L.P. (“Defendant”) files this Notice of Removal of this case from the District Court of Okmulgee

County, State of Oklahoma. Defendant states as follows in support thereof:

       1.      On April 23, 2020, Plaintiff Sean Douglas Birnie filed a Petition in the District

Court of Okmulgee County, Oklahoma, captioned Sean Douglas Birnie v. Richard S. Ganzer,

Service Steel Warehouse Co., L.P., Ryder Truck Rental, Inc., and Travelers Insurance Co., Case

No. CJ-2020-065 (“State Court Action”). Petition, Ex. 1.

       2.      On or about February 18, 2021, Defendant Service Steel Warehouse Co., L.P. was

served the Summons and Petition in the State Court Action via its registered agent. Return of

Service, Ex. 2.

       3.      Defendant is filing this Notice of Removal within thirty (30) days after receipt of

the Petition; therefore, the time period authorized for removal per 28 U.S.C. § 1446(b) has not yet

expired.
                Case 5:21-cv-00205-HE Document 1 Filed 03/11/21 Page 2 of 4




           4.     Plaintiff is a citizen of the State of Oklahoma. Petition, Ex. 1, ⁋ 2. Defendant

Service Steel Warehouse Co., L.P. is a Texas Limited Partnership whose sole partner, SSW

Management, L.L.C., is a Texas company with its principal place of business in Houston, Harris

County, State of Oklahoma. Petition, Ex. 1, ¶ 4; Texas Secretary of State Corporate Filing, Ex.

3. Defendant Richard S. Ganzer is a citizen of Keller, Tarrant County, State of Texas. Petition,

Ex. 1, ¶ 3. Defendant Ryder Truck Rental, Inc. is a Florida company with its principal place of

business in Medley, Miami-Dade County, State of Florida. 1 April 28, 2018 Annual Report, Ex.

4. Defendant Travelers Insurance Co. is a Connecticut company with its principal place of business

in Hartford, Hartford County, State of Connecticut. 2 National Association of Insurance

Commissioners Company Registration, Ex. 5. There is therefore complete diversity among the

parties.

           5.     In addition to complete diversity, the amount in controversy exceeds $75,000.00,

exclusive of interest and costs, establishing this case is properly removed per 28 U.S.C. §§ 1332,

1441, and 1446. Specifically, Plaintiff asserts in the Petition he seeks “damages for physical and

mental pain and suffering, past and future; any physical impairment or disfigurement; impairment

of earning capacity; reasonable expenses of the necessary medical care, treatment and services,

past and future, all in excess of Seventy-Five Thousand Dollars ($75,000.00).” Petition, Ex. 1, ¶

25.



1
    The April 28, 2018 Annual Report incorrectly lists Defendant Ryder Truck Rental, Inc.’s
    principal place of business as 11690 NW 105th Street Miami, FL 33178. The correct address is
    11690 NW 105th Street Medley, FL 33178.
2
    Plaintiff incorrectly named “Travelers Insurance Co.” as a Defendant. The vehicle involved in
    the motor vehicle collision giving rise to this cause of action was insured by an automotive
    insurance policy underwritten by The Travelers Indemnity Insurance Company of America.
    Thus, all references herein to Travelers Insurance Co. are to the proper party, The Travelers
    Indemnity Insurance Company of America.


                                                  2
            Case 5:21-cv-00205-HE Document 1 Filed 03/11/21 Page 3 of 4




       6.      The United States District Court for the Eastern District of Oklahoma is the

appropriate court for filing a Notice of Removal from the court where the State Court Action is

pending, the District Court for Okmulgee County, State of Oklahoma. Defendant accordingly

seeks to remove the State Court Action to this Court.

       7.      Defendant will file a copy of the Notice of Removal with the State Court and

provide written notice to all counsel of record upon receiving the federally-filed Notice of Removal

in accordance with 28 U.S.C. § 1446(d).

       8.      Per 28 U.S.C. § 1446 and LCvR 81.2, copies of the court docket sheet and all

responses, replies, or other papers filed and/or served in the State Court Action, Okmulgee County

District Court Case No. CJ-2020-065 are attached hereto. State Court Action Docket Sheet, Ex.

6; Summons Issued to Ryder Truck Rental, Inc., Ex. 7; Summons Issued to Travelers

Insurance Co., Ex. 8; Summons Issued to Richard S. Ganzer, Ex. 9; Summons Issued to

Service Steel, Ex. 10; Unopposed Motion to Extend the Time to Serve Defendants, Ex. 11;

Order Granting Motion to Extend the Time to Serve Defendants, Ex. 12; Plaintiff’s Motion

to Serve Defendant Richard S. Ganzer by other Methods under 12 O.S. § 2004 or in the

Alternative Extend Time within which to Complete Service, Ex. 13.

       9.      This cause of action is removable to the United States District Court for the Eastern

District of Oklahoma per 28 U.S.C. § 1441(a) and (b) and all other applicable statutes.




                                                 3
           Case 5:21-cv-00205-HE Document 1 Filed 03/11/21 Page 4 of 4




                                              Respectfully submitted,

                                              s/Myriah S. Downs
                                              Derrick T. DeWitt, OBA #18044
                                              Myriah S. Downs, OBA #32381
                                              DEWITT PARUOLO & MEEK, P.L.LC.
                                              P.O. Box 138800
                                              Oklahoma City, OK 73113
                                              T: (405) 705-3600
                                              F: (405) 705-2573
                                              dewitt@46legal.com
                                              mdowns@46legal.com
                                              Attorneys for Defendants Service
                                              Steel Warehouse Co., L.P. and Richard S. Ganzer



                               CERTIFICATE OF SERVICE

       This is to certify March 11, 2021, a true and correct copy of the above and foregoing was
mailed, postage prepaid thereon, to:

Clark O. Brewster, OBA #1114
Montgomery L. Lair, OBA #17546
Mbilike M. Mwafulirwa, OBA #31164
BREWSTER & DE ANGELIS, P.L.L.C.
2617 East 21st Street
Tulsa, OK 74114
(918) 742-2021-phone
(918) 742-2197-fax
Attorneys for Plaintiff Sean Douglas Birnie


                                              s/Myriah S. Downs




                                                 4
